UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7939


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KATHRYN ANN HEMETEK,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:08-cr-00198-1; 3:11-cv-00579)


Submitted:   May 30, 2013                     Decided: June 10, 2013


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Larry R. Ellis,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kathryn Ann Hemetek appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on her 28 U.S.C.A. § 2255 (West Supp. 2012) motion, and

denying her motion to amend.           We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                See United States v.

Hemetek, No. 3:08-cr-00198-1 (S.D.W. Va. Sept. 6, 2012).                         We

dispense    with    oral    argument    because      the        facts   and   legal

contentions   are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2